DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones-McFadden, publication number: US 2017/0195307 in view of Gulbay, publication number: US 2020/0137688.

As per claim 1, Jones-McFadden teaches an electronic communication system for preventing unauthorized interactions, comprising: 
one or more computer processors; 
a memory; and 
a processing module stored in the memory, executable by the one or more computer processors and configured to: 
receive historical data from one or more data sources, wherein the historical data comprises at least one of exposure data associated with one or 
store the historical data in a historical database (Storage, [0056]); 
analyze the historical data associated with the one or more exposures, the one or more users and the one or more resource entities (analyzing, [0053-0054]); and 
generate an output associated with each of the one or more resource entities based on analyzing the historical data associated with the one or more resource entities, wherein the output comprises an exposure rating associated with the one or more resource entities (display, [0073]).
	Jones-McFadden does not teach analyze, using one or more machine learning models, the historical data associated with the one or more exposures, the one or more users and the one or more resource entities; and 
generate, using the one or more machine learning models, an output associated with each of the one or more resource entities based on analyzing the historical data associated with the one or more resource entities, wherein the output comprises an exposure rating associated with the one or more resource entities.

In an analogous art, Gulbay teaches analyze, using one or more machine learning models, the historical data associated with the one or more exposures, the one or more users and the one or more resource entities; and 


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jones-McFadden’s contextual system to include a machine learning model as described in Gulbay’s communication management system for the advantage of better customizing the interactive context created for the user hence providing more specific protection. 

As per claim 2, the combination teaches wherein the processing module is further configured to: monitoring real-time streaming data associated with the one or more resource entities and the one or more exposures; and dynamically updating the output associated with each of the one or more resource entities based on monitoring the real-time streaming data (Jones-McFadden: Real time, [0010]).

As per claim 3, the combination teaches wherein receiving historical data from the one or more data sources comprises: 

receiving user data from the entity system, wherein the user data is associated with the one or more users and comprises at least interaction history and personal data (Jones-McFadden: User information: [0049-0050]); and 
receiving resource entity data from one or more resource entity systems, wherein the resource entity data comprises at least interaction velocities, raw interaction data, and supplemental resource information (Gulbay: Location information, [0073]).
As per claim 4, the combination teaches wherein the processing module stored in the memory, executable by the one or more computer processors and configured for generating exposure characteristics for potential interactions between each of the one or more users and each of the one or more resource entities by combining the user data and the output, wherein the exposure characteristics are different for each of the potential interactions (Gulbay: location specific, [0073-0074]).

As per claim 5, the combination teaches wherein the processing module stored in the memory, executable by the one or more computer processors and configured for 

As per claim 6, the combination teaches wherein identifying initiation of the potential interactions is based on the user data associated with the one or more users (Jones-McFadden: proximity, [0073]).
As per claim 7, the combination teaches wherein the processing module stored in the memory, executable by the one or more computer processors and configured for storing the exposure characteristics in the historical database and transmitting the exposure characteristics to the one or more users based upon identifying initiation of the potential interactions (Jones-McFadden: specific notifications, [0073]). 

As per claim 8, the combination teaches wherein the processing module stored in the memory, executable by the one or more computer processors and configured to:
predict occurrence of a first potential interaction between a first user and a first merchant based on first user data associated with the first user; and
generate first exposure characteristics associated with the first potential interaction (Jones-McFadden: specific notifications, [0073]).


Claims 15-20 are rejected based on claims 1-5 and 8

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494